      Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 1 of 12




 1 QUINN EMANUEL URQUHART &                    COOLEY LLP
   SULLIVAN, LLP                               HEIDI L. KEEFE (178960)
 2 James R. Asperger (Bar No. 83188)           (hkeefe@cooley.com)
   jamesasperger@quinnemanuel.com              MARK R. WEINSTEIN (193043)
 3 Yury Kapgan (Bar No. 218366)                (mweinstein@cooley.com)
   yurykapgan@quinnemanuel.com                 MATTHEW J. BRIGHAM (191428)
 4 865 S. Figueroa Street, 10th Floor          (mbrigham@cooley.com)
   Los Angeles, CA 90017                       LOWELL D. MEAD (223989)
 5 Telephone: (213) 443-3000                   (lmead@cooley.com)
   Facsimile: (213) 443-3100                   BENJAMIN S. LIN (232735)
 6                                             (blin@cooley.com)
   Kevin P.B. Johnson (Bar No. 177129)         MARK A. ZAMBARDA (314808)
 7 kevinjohnson@quinnemanuel.com               (mzambarda@cooley.com)
   Victoria F. Maroulis (Bar No. 202603)       3175 Hanover Street
 8 victoriamaroulis@quinnemanuel.com           Palo Alto, CA 94304-1130
   555 Twin Dolphin Drive, 5th Floor           Telephone: (650) 843-5000
 9 Redwood Shores, CA 94065                    Facsimile: (650) 849-7400
   Telephone: (650) 801-5000
10 Facsimile: (650) 801-5100                   MICHAEL G. RHODES (116127)
                                               (rhodesmg@cooley.com)
11 Jordan R. Jaffe (Bar No. 254886)            MATTHEW D. CAPLAN (260388)
   jordanjaffe@quinnemanuel.com                (mcaplan@cooley.com)
12 Iman Lordgooei (Bar No. 251320)             101 California Street
   imanlordgooei@quinnemanuel.com              San Francisco, CA 94111-5800
13 Jonathan Tse (Bar No. 305468)               Telephone: (415) 693-2000
   jonathantse@quinnemanuel.com                Facsimile: (415) 693-2222
14 50 California Street, 22nd Floor            Attorneys for Plaintiff
   San Francisco, CA 94111                     FACEBOOK, INC.
15 Telephone: (415) 875-6600
   Facsimile: (415) 875-6700
16
   Attorneys for Defendants
17 BLACKBERRY LIMITED and
   BLACKBERRY CORPORATION
18
                                 UNITED STATES DISTRICT COURT
19
                              NORTHERN DISTRICT OF CALIFORNIA
20
                                        OAKLAND DIVISION
21
      FACEBOOK, INC.                              CASE NO. 4:18-CV-05434-JSW
22
             Plaintiff and Counter-Defendant,     SECOND JOINT CASE
23                                                MANAGEMENT STATEMENT AND
                    v.                            [PROPOSED] ORDER
24
      BLACKBERRY LIMITED,                         Date: February 28, 2020
25    and BLACKBERRY CORPORATION                  Time: 11:00 a.m.
                                                  Courtroom: Courtroom 5, 2nd Floor
26           Defendants and Counterclaimants.     Judge: Honorable Jeffrey S. White

27

28

                                                                 CASE NO. 4:18-CV-05434-JSW
                                                   SECOND JOINT CASE MANAGEMENT REPORT
       Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 2 of 12




 1          Plaintiff Facebook, Inc. (“Facebook”) and Defendants BlackBerry Limited and BlackBerry

 2 Corporation (collectively, “BlackBerry”) (collectively, with Facebook, the “Parties”) jointly submit

 3 this Second Joint Case Management Statement and Proposed Order pursuant to paragraph 13 of the

 4 Court’s Patent Standing Order and the December 13, 2019 Claim Construction Order (Dkt. 90).

 5     1.   Certification of Markman Order for Immediate Appeal to the Federal Circuit
 6          The Parties do not wish to certify the Court’s claim construction rulings for immediate appeal

 7 to the Federal Circuit. This is without waiver of any party’s right to ultimately appeal the Court’s

 8 Order.

 9     2.   Filing and Timing of Dispositive Motions
10          a.      Facebook’s Position
11          Facebook does not expect to file any dispositive motions until after the completion of

12 discovery in accordance with the case schedule proposed in Exhibit A submitted herewith.

13          BlackBerry’s proposed early summary judgment motion on the issue of infringement would be

14 premature, and any associated stay of discovery would be improper, in view of extensive outstanding

15 relevant technical discovery that BlackBerry has not yet provided, including Rule 30(b)(6) deposition

16 testimony on numerous topics that Facebook identified in January 2020 as well as deficient technical

17 document production and written discovery responses on issues relating to infringement.1

18          With respect to BlackBerry’s reference to a potential motion to stay pending inter partes
19 review (“IPR”), there are currently no instituted IPR proceedings on any of the six patents-in-suit. For

20 each petition challenging the patents-in-suit, Facebook filed a preliminary response explaining in

21 detail why the petition fails to demonstrate invalidity. BlackBerry’s request for a “conditional stay”

22 pending IPR institution decisions is improper and should be denied.

23          There is also no basis for BlackBerry’s proposal to delay trial until September 2021, more than

24 three years after Facebook filed this action on September 4, 2018. The Court issued its claim

25 construction order on December 13, 2019. The case should proceed through the completion of post-

26 Markman discovery toward trial on the merits. Facebook reasonably proposes to schedule trial for

27
        1
28       Facebook maintains that BlackBerry infringes the asserted patents for the reasons set forth in
     Facebook’s infringement contentions and discussed further in correspondence with BlackBerry.
                                                       -2-                  CASE NO. 4:18-CV-05434-JSW
                                                              SECOND JOINT CASE MANAGEMENT REPORT
       Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 3 of 12




 1 October 2020, which is already more than two years after the filing of this case.

 2          b.      BlackBerry’s Position
 3          Dispositive motions in this case should be timed so that they trail the final resolution of inter

 4 partes review (“IPR”) proceedings currently pending before the U.S. Patent & Trademark Office,

 5 including any appeals. On October 10, 2019, BlackBerry filed a Notice of Filing of Petitions for Inter

 6 Partes Review of Facebook’s Patents-in-Suit (Dkt. 77). As indicated in the Notice, BlackBerry filed

 7 IPR petitions against each one of the asserted claims of the patents-in-suit, and now expects institution

 8 decisions to issue by March 19, 2020 for three of the patents-in-suit and by April 2, 2020 for the

 9 remaining three patents-in-suit. Accordingly, BlackBerry anticipates seeking a motion to stay

10 sometime in the next 4-6 weeks in the event IPRs are instituted on one or more of the patents-in-suit.

11          Additionally, in view of the brief period of time until institution decisions are issued for the

12 IPR petitions, BlackBerry respectfully requests that the Court issue a conditional stay pending those

13 institution decisions and resolution of the prospective motion to stay pending IPRs. As noted, the

14 institution decisions will issue by March 19 and April 2, 2020 at the latest, which are just a few weeks

15 after the instant Case Management Conference. If instituted, the IPRs stand to simplify the issues in

16 this case and streamline the trial, as one or more asserted claims of the patents-in-suit may be

17 invalidated, and the scope of prior art that may be presented at trial may be narrowed under 35 U.S.C.

18 § 315(e). Additionally, this case has not progressed significantly enough for a stay to be disfavored

19 (much less a conditional stay of a few weeks), as no dates have been set for trial or the close of fact or

20 expert discovery. Nor would a brief conditional stay unduly prejudice Facebook or present a clear

21 tactical advantage for BlackBerry. Once institution decisions are entered, BlackBerry proposes that

22 the Court consider a full motion to stay pending inter partes review.

23          Additionally, issues of non-infringement for one or more of the asserted patents are ripe for

24 early determination by the Court and, therefore, BlackBerry also requests leave to file an early motion

25 for summary judgment of non-infringement.2 To the extent the Court declines to grant a stay of this

26

27      2
         In particular, Facebook cannot prove that the accused products infringe the asserted claims of at
28 least  U.S. Patent Nos. 7,228,432 (“’432 Patent”), 7,302,698 (“’698 Patent”), 7,567,575 (“’575
   Patent”), 6,744,759 (“’759 Patent”), and 8,429,231 (“’231 Patent”). BlackBerry will set forth the
                                                        -3-                  CASE NO. 4:18-CV-05434-JSW
                                                               SECOND JOINT CASE MANAGEMENT REPORT
       Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 4 of 12




 1 action pending IPRs, then BlackBerry requests that the early motion be filed four (4) weeks after a

 2 decision on the motion to stay pending IPRs, according to the briefing schedule set forth in Exhibit A.

 3 Should the Court grant a stay pending IPRs, however, then BlackBerry requests that the parties revisit

 4 the timing of the early motion for summary judgment and the effect of the IPRs following a lifting of

 5 the stay. Moreover, in order to avoid unnecessary expenditure of the parties’ and Court’s resources,

 6 BlackBerry also requests that the action be stayed pending resolution of the early dispositive motion.

 7          Should the Court deny BlackBerry’s requests for a conditional stay pending IPR institution

 8 decisions, a stay pending IPR (in the event that IPRs are instituted), or leave to file an early dispositive

 9 motion on non-infringement and stay pending resolution thereof, BlackBerry has proposed an

10 alternative schedule for the filing and timing of dispositive motions as set forth in Exhibit A.

11     3.   Anticipated Post-Claim Construction Discovery
12          a.      Facebook’s Position
13          Facebook expects to complete fact and expert discovery on issues relating to the parties’

14 claims and defenses, including discovery in support of Facebook’s infringement and damages claims

15 and discovery relating to BlackBerry’s defenses and counterclaims. The fact discovery Facebook

16 expects to obtain from BlackBerry and potentially from third-parties includes document production,

17 written discovery, and corporate and individual fact witness depositions on subject matters including

18 technical and damages-related issues.

19          With respect to damages-related disclosures that BlackBerry references, Facebook has

20 committed that it will provide supplemental disclosures three weeks after completion of certain

21 relevant damages-related discovery from BlackBerry that currently remains deficient.

22          b.      BlackBerry’s Position
23          To the extent the case is not stayed, BlackBerry anticipates post-claim construction discovery

24 will include discovery from Facebook regarding its infringement theories, alleged validity of its

25
   bases for non-infringement in more detail if the Court orders briefing, but in short, there is no
26 infringement of the ’432 Patent because Facebook cannot identify “a dedicated security processor,”
   the ’698 Patent because Facebook cannot identify “a second data processor” or “a second memory,”
27 the ’575 Patent because Facebook cannot identify a “mobile device transmission profile,” the ’759

28 Patent because Facebook cannot identify a “data network telephone,” or the ’231 Patent because
   Facebook cannot identify a “generic signaling interface channel.”
                                                         -4-                  CASE NO. 4:18-CV-05434-JSW
                                                                SECOND JOINT CASE MANAGEMENT REPORT
       Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 5 of 12




 1 asserted patents, and its damages allegations.         In particular, BlackBerry anticipates pursuing

 2 information regarding Facebook’s damages theories with specificity, including an identification and

 3 explanation of the factual and legal bases for Facebook’s damages theories, and an estimate of the

 4 alleged damages Facebook seeks in this action—none of which Facebook has provided to date, despite

 5 its obligations to answer interrogatories under Fed. R. Civ. P. 33 and to provide damages contentions

 6 under Patent L.R. 3-8. BlackBerry also anticipates serving email discovery requests to Facebook

 7 custodians relating to, inter alia, Facebook’s business valuation and decisions to purchase each one of

 8 the patents-in-suit from various third parties, and following up on outstanding document production

 9 requests relating to the same and other issues. BlackBerry has also served third-party subpoenas and

10 deposition notices to prior artists as well as entities from whom Facebook acquired the patents-in-suit,

11 and anticipates serving additional deposition notices during fact discovery, including Rule 30(b)(6)

12 deposition notices on Facebook.

13     4.   Willful Infringement and Bifurcation
14          There are currently no allegations of willful infringement in this action. Accordingly, the
15 Parties do not anticipate the need to bifurcate the trial into liability and damages phases.

16     5.   Other Pretrial Matters
17          The Parties anticipate pre-trial evidentiary objections, e.g., motions in limine, would aid the
18 Court and the parties with an efficient trial. The Parties propose that the timing of the motions in

19 limine, in addition to submission of pretrial order, final pretrial conference, and trial be determined by

20 the Court.

21     6.   Progress of Settlement Discussions
22          The instant litigation is one of a plurality of disputes being litigated between the Parties. In

23 particular, the Parties are also engaged in BlackBerry Limited v. Facebook, Inc., et al., No. 2:18-cv-

24 01844-GW-KSx (C.D. Cal.), BlackBerry Limited v. Facebook, Inc., et al., No. 2020-1256 (Fed. Cir.),

25 over a dozen U.S.P.T.O. inter partes review proceedings, and litigation in Germany. The Parties have

26 engaged in mediation and discussed settlement of the broader dispute between them as part of the

27 required ADR procedures in the Central District of California, and are keeping an open dialogue

28 regarding opportunities to settle the parties overarching dispute. There is no other formal ADR

                                                        -5-                  CASE NO. 4:18-CV-05434-JSW
                                                               SECOND JOINT CASE MANAGEMENT REPORT
      Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 6 of 12




 1 process scheduled at this time.

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                          -6-                 CASE NO. 4:18-CV-05434-JSW
                                                SECOND JOINT CASE MANAGEMENT REPORT
      Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 7 of 12




 1

 2 Dated: February 21, 2020             COOLEY LLP

 3                                      /s/ Heidi L. Keefe

 4                                      HEIDI L. KEEFE (178960)
                                        (hkeefe@cooley.com)
 5                                      MARK R. WEINSTEIN (193043)
                                        (mweinstein@cooley.com)
 6                                      MATTHEW J. BRIGHAM (191428)
                                        (mbrigham@cooley.com)
 7                                      LOWELL D. MEAD (223989)
                                        (lmead@cooley.com)
 8                                      BENJAMIN S. LIN (232735)
                                        (blin@cooley.com)
 9                                      MARK A. ZAMBARDA (314808)
                                        (mzambarda@cooley.com)
10                                      3175 Hanover Street
                                        Palo Alto, CA 94304-1130
11                                      Telephone: (650) 843-5000
                                        Facsimile: (650) 849-7400
12
                                        COOLEY LLP
13                                      MICHAEL G. RHODES (116127)
                                        (rhodesmg@cooley.com)
14                                      MATTHEW D. CAPLAN (260388)
                                        (mcaplan@cooley.com)
15                                      101 California Street
                                        San Francisco, CA 94111-5800
16                                      Telephone: (415) 693-2000
                                        Facsimile: (415) 693-2222
17
                                        Attorneys for Plaintiff, FACEBOOK, INC.
18

19

20

21

22

23

24

25

26

27

28

                                          -7-                   CASE NO. 4:18-CV-05434-JSW
                                                  SECOND JOINT CASE MANAGEMENT REPORT
     Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 8 of 12




 1
                                   QUINN EMANUEL URQUHART &
 2                                 SULLIVAN, LLP
 3                                 By   /s/ Iman Lordgooei
 4                                      James R. Asperger (Bar No. 83188)
                                        jamesasperger@quinnemanuel.com
 5                                      Yury Kapgan (Bar No. 218366)
                                        yurykapgan@quinnemanuel.com
 6                                      865 S. Figueroa Street, 10th Floor
                                        Los Angeles, CA 90017
 7                                      Telephone: (213) 443-3000
                                        Facsimile: (213) 443-3100
 8
                                        Kevin P.B. Johnson (Bar No. 177129)
 9                                      kevinjohnson@quinnemanuel.com
                                        Victoria F. Maroulis (Bar No. 202603)
10                                      victoriamaroulis@quinnemanuel.com
                                        555 Twin Dolphin Drive, 5th Floor
11                                      Redwood Shores, CA 94065
                                        Telephone: (650) 801-5000
12                                      Facsimile: (650) 801-5100
13                                      Jordan R. Jaffe (Bar No. 254886)
                                        jordanjaffe@quinnemanuel.com
14                                      Iman Lordgooei (Bar No. 251320)
                                        imanlordgooei@quinnemanuel.com
15                                      Jonathan Tse (Bar No. (305468)
                                        jonathantse@quinnemanuel.com
16                                      50 California Street, 22nd Floor
                                        San Francisco, CA 94111
17                                      Telephone: (415) 875-6600
                                        Facsimile: (415) 875-6700
18
                                        Attorneys for Defendants, BLACKBERRY
19                                      LIMITED and BLACKBERRY CORPORATION
20

21

22

23

24

25

26

27

28

                                         -8-                  CASE NO. 4:18-CV-05434-JSW
                                                SECOND JOINT CASE MANAGEMENT REPORT
      Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 9 of 12




 1                                  CASE MANAGEMENT ORDER
 2          The Second Joint Case Management Order and Proposed Order, including the dates not

 3 stricken out in the Proposed Schedule set forth as Exhibit A, is hereby adopted by the Court, and the

 4 Parties are ordered to comply with the Order.

 5

 6 Dated: _________________                                ___________________________
                                                           Hon. Jeffrey S. White
 7                                                         United States District Judge
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     -9-                   CASE NO. 4:18-CV-05434-JSW
                                                             SECOND JOINT CASE MANAGEMENT REPORT
      Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 10 of 12




 1                                ATTESTATION OF CONCURRENCE
 2          I, Heidi Keefe, am the ECF user whose ID and password are being used to file this SECOND
 3 JOINT CASE MANAGEMENT STATEMENT AND [PROPOSED] ORDER. Pursuant to Civil

 4 L.R. 5-1(i)(3), I hereby attest that each of the signatories identified above has concurred in the filing

 5 of this document.

 6

 7 Dated: February 21, 2020

 8                                                            /s/ Heidi L. Keefe
                                                              Heidi L. Keefe
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       -10-                    CASE NO. 4:18-CV-05434-JSW
                                                                 SECOND JOINT CASE MANAGEMENT REPORT
      Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 11 of 12




 1                                             EXHIBIT A
 2
                 Event                Facebook Proposed Dates for        BlackBerry Proposed Dates
 3                                          Case Schedule                    for Case Schedule

 4 Early Motion for Summary           n/a                               Four (4) weeks after decision
   Judgment of Non-Infringement                                         on whether to stay the case
 5 / Motion to Stay Pending IPR                                         pending IPRs (assuming no
                                                                        stay); or some period of time
 6                                                                      after a stay pending IPRs is
 7                                                                      lifted (assuming a stay)

 8 Opposition to Early Motion for     n/a                               Two (2) weeks after filing of
   Summary Judgment of Non-                                             opening brief
 9 Infringement / Motion to Stay
   Pending IPR
10
   Reply to Early Motion for          n/a                               One (1) week after filing of
11
   Summary Judgment of Non-                                             opposition brief
12 Infringement / Motion to Stay
   Pending IPR
13
   Hearing on Early Motion for        n/a                               At such time that is convenient
14 Summary Judgment of Non-                                             for the Court
   Infringement / Motion to Stay
15
   Pending IPR
16
   Complete Fact Discovery            May 14, 2020                      January 10, 20213
17
   Opening Expert Reports on          May 28, 2020                      February 5, 2021
18 Issues For Which a Party Bears
   the Burden of Proof
19
   Rebuttal Expert Reports            June 18, 2020                     February 26, 2021
20

21 Complete Expert Discovery          July 2, 2020                      March 26, 2021

22 Deadline for Dispositive           July 9, 2020                      April 16, 2021
   Motions (including Daubert)
23
   Opposition to Dispositive          July 30, 2020                     May 7, 2021
24 Motions (including Daubert)

25

26

27      3
        BlackBerry proposes the following dates from close of fact discovery through trial should the
28 Court deny BlackBerry’s request to stay the case pending resolution of early dispositive motions
   and/or a stay pending resolution of pending petitions for inter partes review of the patents-in-suit.
                                                      -11-                 CASE NO. 4:18-CV-05434-JSW
                                                             SECOND JOINT CASE MANAGEMENT REPORT
     Case 4:18-cv-05434-JSW Document 108 Filed 02/21/20 Page 12 of 12




 1
                Event               Facebook Proposed Dates for     BlackBerry Proposed Dates
 2                                        Case Schedule                 for Case Schedule

 3 Reply to Dispositive Motions     August 6, 2020                 May 21, 2021
   (including Daubert)
 4
   Hearing on Dispositive           TBD week of August 31, 2020    June 2021 on a day that is
 5 Motions (including Daubert)                                     convenient for the Court
 6
   Deadline for Motions in          TBD September 2020             August 6, 2021
 7 Limine, Submission of Pretrial
   Order
 8
   Pre-trial Conference             TBD September 2020             September 13, 2021, 2:00 p.m.
 9
   Jury Selection                   TBD October 2020               September 15, 2021, 8:00 a.m.
10
   Trial                            TBD October 2020               September 20, 2021, 8:00 a.m.
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -12-                  CASE NO. 4:18-CV-05434-JSW
                                                         SECOND JOINT CASE MANAGEMENT REPORT
